--------------------------------------------------------------------------------

EXHIBIT 10.6
Consulting Agreement
Recitals
 
CONSULTING AGREEMENT entered into this 5th day of August 2009, by and between
Seafarer Exploration Corp. (the "Company"), and Shane Ivancoe ("Consultant").
 
WHEREAS, the Company desires to hire the consulting services of Consultant in
the areas of Business Development. Mergers and Acquisitions and Business
Strategy for the Company (the "Services") in connection the Company's business.
 
WHEREAS, in consideration for the Services. the Company shall issue its common
stock upon the terms and conditions hereinafter set forth.
 
NOW, THEREFORE. for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged. the parties hereto agree as follows:
 
1.       Provision of Services
Duties of Consultant, The Consultant will provide such services and advice to
the Company so as to advise the Company in business development, mergers and
acquisitions, business strategy and specifically for analysis of the treasure
industry. Without limiting the generality of the foregoing, Consultant will
assist the Company in developing. studying and evaluating acquisition proposals.
prepare reports and studies thereon when advisable. Consultant will also assist
the Company in evaluating the treasure industry and web sites. Nothing contained
herein constitutes a commitment on the part of the Consultant to find an
acquisition target for the Company or, it such target is found, that any
transaction will be completed. This Agreement is not a contract for listing
services, and nothing in this Agreement will require the Consultant to negotiate
on behalf of the Company with corporations that are involved with listings or
making a market in corporate securities in the OTC markets. Consultant would
undertake such services under the direction of Kyle Kennedy. Company President.
 
1.1 Duties Expressly Excluded. This Agreement expressly excludes the Consultant
from providing public relation services to the Company inclusive of but not
limited to (i ) direct or indirect promotion of the Company's securities: (ii)
assistance in making of a market in the Company's securities. The Consultant
shall not have the power of authority to hind the Company to any transaction
without the Company's prior written consent.
 
2.        Issuance of Stock
The Company shall compensate the Consultant 400,000 shares of Company's Common
Stock considered earned upon execution of the Agreement. and 200.000 shares
payable upon satisfactory work in 31 days from execution of the Agreement and
200,000 shares payable upon satisfactory work in 61 days from execution of the
Agreement.
 
 
 
1

--------------------------------------------------------------------------------

 
 
3.       Property
All work performed by Consultant pursuant to this Agreement in connection with
the Services or otherwise, including, without limitation, business and strategic
plans and proposals, and however rendered, electronic or otherwise, and whether
or not patentable or copyrightable (the "Products"), shall he deemed
works-made-for-hire under United States copyright law and shall be the property
of the Company. Consultant further agrees to and does hereby assign, transfer,
and convey to the Company all of Consultant's right, title and interest in and
to the Products, and in connection therewith, to execute and deliver such
documents and take other steps, in order to enable the Company, in its sole
discretion, to obtain grants of patent and registration of copyright and
trademark. both domestic and foreign. in connection with the Products.
 
4.       Confidential Information
The Company has developed and is the owner of highly valuable and unique
confidential and proprietary technical information related to the Business, as
well as business and financial information related thereto (the "Confidential
Information"). Notwithstanding the foregoing. "Confidential Information" shall
not include and the provisions of this Agreement will not apply to any
information disclosed by the Company andior Consultant (1) if such information
is demonstrated to be generally available to the public at the time of its
disclosure to Consultant; (2) after the time, if any, that such information
becomes generally available to the pUblic without any breach by Consultant; (3)
was already in Consultant's possession at the time of disclosure to Consultant
(whether such time of disclosure is before or after the date hereof); (4) is
developed by Consultant independently of the Services; or (5) was lawfully
received by Consultant from a third party without restrictions on disclosure or
use.
 
Using no less effort than the Consultant would use to maintain the
confidentiality of his own confidential and proprietary information, the
Consultant shall maintain in strict confidence and shall not disclose at any
time, without the prior written consent of the Company. any of the Confidential
Information to any other person or entity, unless such information has entered
the public domain through lawful means, without violation of this Agreement. or
pursuant to requirements of law or court order.
 
5.       Severability
In the event that any one or more provisions herein shall for any reason be held
to be invalid. illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision hereof
 
6.       Independent Contractor
Consultant acknowledges and agrees that he is rendering the Services as an
independent contractor and not an employee of the Company and, accordingly, the
Company shall have no obligations to Consultant in connection with payroll
taxes, employee benefits and the like.
 
 
 
2

--------------------------------------------------------------------------------

 
 
7.       No Assignment
Consultant's obligations hereto with respect to provision of Services shall not
be assignable to any other person withotit the express written consent of the
Company.
 
8.      Miscellaneous
This Agreement (i) constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and shall supersede all prior
understandings and agreements as to such subject matter; (ii) may he amended or
modified only by a writing executed by the party against whom enforcement is
sought; (iii) shall inure to the benefit of and be binding upon the respective
heirs, administrators, personal representatives, successors and assigns of the
parties hereto; and (iv) shall be governed by and construed in accordance with
the laws of Florida.
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the date and year first above written.
 
CONSULTANT:
 
/s/  Shane Ivancoe
Name: Shane Ivancoe
 
 
COMPANY:
 
/s/ Kyle Kennedy
Kyle Kennedy
President
Seafarer Exploration Corp.
 
 
 
 
 
 3

--------------------------------------------------------------------------------